The brief filed on application for rehearing in behalf of the state makes the broad assertion that the cases cited in the opinion of the majority of the court do not conflict with the state's contention that the evidence of the witness himself having sold whisky is legal and admissible for the purpose of impeaching or showing the bias of the witness. We quote from two of the opinions of the Supreme Court cited in the majority opinion of this court. Justice SAYRE appositely says, in speaking for the court in Smith v. State, 161 Ala. 94,49 So. 1029: "The witness for the state, having testified to a sale of whisky by the defendant, was asked by the defendant whether he had not himself been selling whisky. The state's objection was sustained. The fact that the witness had been violating the law was, of course, totally lacking in relevancy to the issue whether defendant had sold whisky to him. If evidence had been allowed as to that fact, it would, in turn, have become a subject of controversy, thus obscuring the true issue and impeding the progress of the trial. Nor could the motives, and thus the credibility, of the witness, be impeached by evidence of violations of law by him. — Crawford v. State,112 Ala. 1, 12 So. 214."
The majority opinion also cited the case of Smith v. State,159 Ala. 68, 48 So. 668. We quote from the opinion in that case: "The defendant was indicted, tried, and convicted of selling liquor in violation of the prohibition law in Randolph county. McKissick, the principal witness for the state, testified that he bought a quart of whisky from the defendant on Tuesday after the first Sunday in June, and for it paid him $1. On cross-examination this witness was asked this question: 'You were arrested for selling whisky in Roanoke about the 1st of June *Page 81 
yourself, weren't you? The court sustained the solicitor's objection to the question. In this ruling there was no error. — Smith's Case, 129 Ala. 89, 29 So. 699, 87 Am. St. Rep. 47; Gordon's Case, 140 Ala. 29, 36 So. 1009; Wilkerson'sCase,140 Ala. 165, 37 So. 265; Williams' Case, 144 Ala. 14,40 So. 405."
In both of these cases of the Supreme Court from which we have quoted, the defendant, as here, was charged with the illegal sale of liquor.
Application overruled.